Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5, 11, 13, 18, 21, 23, 25, 26, 29-31, 37, 44 and 59-61 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    301
    629
    media_image1.png
    Greyscale

and the species of Example 3 (found on page 66 of the instant specification),

    PNG
    media_image2.png
    240
    467
    media_image2.png
    Greyscale
,
in the reply filed on December 16, 2020 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.


Claims 44, 59 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 16, 2020.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on June 12, 2018, 
August 9, 2018 and January 27, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The listing of references in the specification on pages 79-82 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate 


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 82, lines 5-6. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed June 12, 2018 is objected to under 35 U.S.C. 132(a) because it 
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 

The instant application is a 371 application which has an International filing date of December 16, 2016.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image3.png
    641
    951
    media_image3.png
    Greyscale


Specifically, PCT/GB2016/053958 was filed without an “incorporation by reference” statement to the earlier United Kingdom application.  Then, Applicant filed a 371 of the PCT and attempted to amend the specification to include the “incorporation by reference” statement via a preliminary amendment filed June 12, 2018, which is after the instant application’s International filing date of December 16, 2016.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an 
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly state “incorporation by reference” within the PCT Specification (description pages).  
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were inadvertently left out of the PCT disclosure and Applicant has only a limited amount of time to explicitly indicate, during PCT prosecution, what the missing part(s) are and to submit those missing parts 
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US cases, and even if they did incorporate something by reference in the PCT e.g., a page of the specification from a foreign priority document, this does not provide them “incorporation by reference” to the entire foreign priority document.  Therefore, inserting “incorporation by reference” into the disclosure on or after the National Stage US filing date would be new matter.  For all the reasons given above, the “incorporation by reference” statement being added to the instant 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “the entire teachings of the above applications are incorporated herein by reference” from the instant specification.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21, 23, 31 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21 and 23, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 31, line 2 of the claim, the “and” in the definition of the R17 variable should be changed to “or” for proper Markush language format.
Claim 60 lacks antecedent basis from claim 1 because claim 1 does not claim prodrugs of the compounds of formula (I).





(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 60 fails to further limit claim 1 because claim 60 is broader in scope than claim 1 since the compounds claimed in claim 1 are not directed to prodrugs.




The showing in Table 1 on page 71 of the instant specification has been reviewed but has not been found persuasive since the showing is not commensurate in scope with the instant claims. In re Greenfield, 197 U.S.P.Q. 227 (1978) and In re Lindner, 173 U.S.P.Q. 356 (1972).  See M.P.E.P. 716.02(d) and 716.02(b).  Further, note Ex parte Gelles 22 USPQ2d 1318 at 1319 (Bd. Pat. App. & Inter. 1992): "The evidence relied upon also should be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter."  Additionally, differences in test results should be clearly shown as unexpected, Ex parte Gelles.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-5, 11, 13, 18, 21, 23, 25, 26, 29-31 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents. See Table below.
US Patent No.
Conflicting Claims
See especially
(c) = compound
(m) = method of 
    using compound
8,722,695
1-9 and 12-14
Claim 9, col. 194 (c)
9,133,175
1, 6, 7, 9 and 10
Claim 6, col. 60
Claim 7, col. 60
(c)
9,193,704
1-9 and 11
Ex. 58, col. 103
Ex. 59, col. 103
(c)
9,346,790
1-11, 13 and 15-18
Ex. 7, col. 182
Ex. 8, col. 182 
(c)
9,669,030
1-15 and 17-20
Claim 15, 4th-5th compounds listed, col. 52 
(m)
9,849,131
1-10 and 13-17
Claim 10, col. 197
(m)
10,058,551
1-9
Claim 9, col. 202
(m)
10,098,881
1-3, 10, 11, 13 and 14
Claim 10, col. 64
Claim 11, col. 64
(m)
10,555,945
1-3, 9-12 and 14-17
Claim 16, col. 68
(m)
10,632,118
1-9 and 13-20
Claim 9, col. 196
(m)
10,835,534
1-4
Claim 4, col. 62
(c)


The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
The Graham v. Deere inquiries are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
Each of the above patents claims either compounds that are positional isomers of the instant claimed compounds or claims methods of using compounds that are positional isomers of the instant claimed compounds.  For instance, Claim 4 in US Patent 10,835,534 is 

    PNG
    media_image4.png
    254
    355
    media_image4.png
    Greyscale
.
The compound claimed in claim 4 in US Patent 10,835,534 is a salt form of a positional isomer of Example 3 in the instant application (the elected species),

    PNG
    media_image5.png
    235
    466
    media_image5.png
    Greyscale
,
in that the pyridine ring is attached to the imidazolidine-2,4-dione ring via the 2-position in the instant claimed compounds versus the 3-position of the 
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.

The instant application and the patents share the same assignee (i.e., Autifony Therapeutics Limited) and/or at least one common inventor (i.e., Giuseppe Alvaro).  Further, the instant application and the patents are not related to each other and thus, no 
35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patents render obvious the instant claimed compounds.



Claims 1, 4, 5, 11, 13, 18, 21, 23, 25, 26, 29 and 37 are provisionally rejected on the ground of 
Copending Application No.
{USPG PUB}
Conflicting Claims
See especially
(c) = compound
(m) = method of 
    using compound
16/060,714
{US 2019/0000848}
44, 47, 48, 55-58, 60-63, 65-67, 69, 71 and 73
Claim 58
Claim 63
(m)
16/469,472
{US 2020/0039970}
1, 8, 10, 14-21, 23, 25 and 27
Claim 1
(c) 


Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application 16/469,472 claims a compound which anticipates the instant claimed compounds.  See the compound in claim 1 in copending application 16/469,472, which is the same compound as Example 4 in the instant claimed invention on page 66 of the specification and in instant claim 37. 
Further, copending application 16/060,714 claims methods of using compounds that are positional isomers 

    PNG
    media_image6.png
    156
    218
    media_image6.png
    Greyscale
.
The compound in the claimed method in claim 58 of copending application 16/060,714 is a positional isomer of Example 4 in the instant application,

    PNG
    media_image7.png
    184
    575
    media_image7.png
    Greyscale
,
in that the pyridine ring is attached to the imidazolidine-2,4-dione ring via the 2-position in the instant claimed compounds versus the 3-position of the pyridine ring in the compound in copending application 
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
One skilled in the art would thus be motivated to prepare positional isomers of the products in copending 
The instant application and the copending applications share the same assignee (i.e., Autifony Therapeutics Limited).  Further, the instant application and the copending applications are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending applications anticipate or render obvious the instant claimed compounds.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-5, 11, 13, 18, 21, 23, 25, 26, 29-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alvaro et al. {WO 2012/076877 A1}, Alvaro et al. {WO 2011/069951 A1}, and Alvaro et al. {WO 2012/168710 A1}, each taken alone or in combination with each other since similar utilities are asserted.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of formula (I),

    PNG
    media_image8.png
    125
    269
    media_image8.png
    Greyscale

wherein 
W can represent 
	
    PNG
    media_image9.png
    176
    581
    media_image9.png
    Greyscale

R1 can represent H, haloC1-4 alkyl or C1-4 alkyl;
R-2 can represent H, haloC1-4 alkyl or C1-4 alkyl;
R3 can represent H, haloC1-4 alkyl or C1-4 alkyl;
R13 can represent H, haloC1-4 alkyl or C1-4 alkyl;
R14 can represent H, haloC1-4 alkyl or C1-4 alkyl;
A can represent a 5-membered heterocycle with at 
least one oxygen atom, which is optionally 
fused with a cyclopropyl, cyclobutyl or 
cyclopentyl group;
	R16 can represent halo, C1-4 alkyl, C1-4 alkoxy or CN; 
and
	R17 can represent hydrogen, halo, C1-4 alkyl or 
C1-4 alkoxy.

Alvaro et al. ‘877 {see entire document; particularly pages 5, 6, 17, 18, 40-42 and 47-49; especially Example 16 on pages 193-194, Example 65 on pages 217-218 and Example 70 on pages 220-221; and claim 3} teach, and claim, hydantoin compounds of formula (I), 

    PNG
    media_image10.png
    239
    275
    media_image10.png
    Greyscale

{wherein R1 can represent  hydrogen, halo, C1-4 alkyl or C1-4 alkoxyl;
R2 can represent hydrogen, halo or C1-4 alkyl;
R3 can represent hydrogen, halo or C1-4 alkyl or R3 is absent;
R13 can represent hydrogen, halo or C1-4 alkyl or R13 is absent;
A can represent a 5-membered unsaturated heterocycle, with at least one 
oxygen atom, which can be fused with a cyclopropyl;
X can represent N;
Y can represent C;
R4 can represent C1-4 alkyl; and 
R5 can represent hydrogen or C1-4 alkyl},

that are structurally similar to the instant claimed hydantoin compounds, which are useful as KV3 inhibitors.  Alvaro et al. ‘877 also teach pharmaceutical compositions comprising his hydantoin compounds together with pharmaceutically acceptable carriers (page 47). 

    PNG
    media_image11.png
    73
    740
    media_image11.png
    Greyscale

			
    PNG
    media_image12.png
    134
    159
    media_image12.png
    Greyscale


	Example 65
	
    PNG
    media_image13.png
    189
    648
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    96
    739
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    177
    269
    media_image15.png
    Greyscale

Alvaro et al. ‘951 {see entire document; particularly pages 4, 7-9, 11, 22, 23 and 29-31; especially Example 24 on pages 123 and Example 30 on page 126; and claim 7} teach, and claim, hydantoin compounds of formula (Ia), 

    PNG
    media_image16.png
    189
    174
    media_image16.png
    Greyscale

{wherein R1 can represent halo, C1-4 alkyl or C1-4 alkoxyl;
R2 can represent hydrogen, halo, C1-4 alkyl or C1-4 alkoxyl;
X can represent N;
Y can represent C;
R3 can represent C1-4 alkyl; and 
R4 can represent hydrogen or C1-4 alkyl},

that are structurally similar to the instant claimed hydantoin compounds, which modulate Kv3.1 and/or Kv3.1 channels.  Alvaro et al. ‘951 also teach pharmaceutical compositions comprising his hydantoin compounds 

    PNG
    media_image17.png
    156
    637
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    207
    693
    media_image18.png
    Greyscale


Alvaro et al. ‘710 {see entire document; particularly pages 4, 5, 16, 17, 28, 34-36 and 86-102; especially Example 34 on page 86 and Example 43 on page 91; and claim 4} teach, and claim, hydantoin compounds of formula (I), 

    PNG
    media_image19.png
    292
    369
    media_image19.png
    Greyscale

{wherein R1 can represent  hydrogen, halo, C1-4 alkyl or C1-4 alkoxyl;
R2 can represent hydrogen, halo, haloC1-4 alkyl or C1-5 alkyl;
R3 can represent hydrogen, halo or C1-4 alkyl or R3 is absent;
R13 can represent hydrogen, halo, haloC1-4 alkyl, or C1-4 alkyl or R13 is absent;
R14 can represent hydrogen, halo, haloC1-4 alkyl, or C1-4 alkyl or R14 is absent;
A can represent a 5-membered unsaturated heterocycle, with at least one 
oxygen atom, which can be fused with a cyclopropyl, a cyclobutyl or 
cylopentyl group;
X can represent N;
Y can represent CR15;
R15 can represent hydrogen or C1-4 alkyl;
R4 can represent C1-4 alkyl; and 
R5 can represent hydrogen or C1-4 alkyl},

that are structurally similar to the instant claimed hydantoin compounds, which modulate Kv3.1 or Kv3.1 channels.  Alvaro et al. ‘710 also teach pharmaceutical compositions comprising his hydantoin compounds together with pharmaceutically acceptable carriers (page 34). 

    PNG
    media_image20.png
    337
    432
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    313
    437
    media_image21.png
    Greyscale

Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the hydantoin compounds of the prior art and the hydantoin compounds instantly claimed is that the instant claimed compounds are positional isomers of the compounds taught in the prior art in that the pyridine ring is attached to the via the 2-position in the instant claimed compounds versus the 3-position of the pyridine ring in the compound in the prior art compounds.  
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
However, position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare positional isomers of the hydantoin compounds taught by the prior art.  A person of ordinary skill in the art would have been motivated to prepare positional isomers of the hydantoin compounds taught by the prior art to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as an antipsychotic agent.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.






Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 10, 2021
Book XXVI, page 137